Citation Nr: 0007997	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to September 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The record shows that the veteran died on January [redacted], 
1996, at the age of 59, due to a seizure as the immediate 
cause of death, due to a cerebral vascular accident, as a 
consequence of arteriosclerotic peripheral vascular disease.

2.  Prior to the veteran's death, service connection had been 
granted for paranoid schizophrenia, and a 100 percent 
disability rating was in effect at the time of the veteran's 
death.

3.  No competent medical evidence has been presented linking 
the veteran's death from a seizure to his service, including 
treatment received by the veteran for his service-connected 
paranoid schizophrenia.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (1999).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the three elements of a well 
grounded claim for service connection are: 1) evidence of a 
current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence; 
and 3) a nexus, or link, between the service related disease 
or injury and the current disability, as provided by 
competent medical evidence.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

Initially, the Board notes that the record shows that at the 
time of the veteran's death, service connection was in effect 
for paranoid schizophrenia, and a 100 percent disability 
rating had been assigned.  The record also shows that the 
veteran was treated for his schizophrenia, in part, with 
Perphenazine, beginning in June 1990.  The veteran received 
treatment for his paranoid schizophrenia at the Phoenix VA 
Medical Center and was followed in both the Mental Health and 
Primary Care Clinics.  The veteran also had hypertension, 
which was nonservice-connected.

The pertinent clinical evidence of record in this instance 
consists of the veteran's death certificate, private medical 
records of the veteran's last illness (dated from December 
1995 to January 1996), blood chemistry results submitted by 
the appellant, a section of the 1995 Physicians' Desk 
Reference (PDR) that discussed long-term use of the drug 
Perphenazine, which was submitted by the appellant, and a 
March 1999 VA opinion as to the relationship, if any, between 
the veteran's use of Perphenazine and his death.

The veteran died January [redacted], 1996.  The veteran's death 
certificate lists as the immediate cause of death a seizure, 
due to or as a consequence of a cerebral vascular accident, 
due to or as a consequence of arteriosclerotic peripheral 
vascular disease.

The private medical records of the veteran's last illness 
indicate that the veteran had been very chronically ill over 
the past 10 years.  Over the past six months, it was noted 
that the veteran had had a slow but progressive downhill 
course, with pain in his legs.  The veteran's family reported 
that the veteran had had severe recurrent pain on ambulation, 
which had become worse over the last several months.  He had 
also had spells of dizziness, spells of loss of balance, and 
spells of listing to the left side and right side, which 
generally improved over 24 hours.  It was noted that this 
scenario had happened the day before the veteran was admitted 
to the hospital, and it had also happened the day of 
admission.  The veteran had been going down a hallway at home 
with assistance, when he slumped and loss consciousness.  The 
paramedics had been called, and the veteran had been brought 
to the hospital.  At the hospital, the veteran was intubated 
and put on a ventilator.  His blood pressure fell 
precipitously to the 40 range for prolonged periods, and he 
had recurrent bursts of seizure activity.  A CT scan revealed 
multiple infarcts, particularly in the cerebellum but also in 
the cortex.  Investigative studies showed a marked increase 
in CPK to almost 40,000.  The veteran also had a phosphorous 
of 41, creatinine of 9.3, sodium of 136, and potassium of 
5.3.  It was noted that the veteran had a long-standing 
underlying chronic obstructive pulmonary disease, with a two 
to three pack history of cigarettes daily.  The veteran had 
severe claudication.  The veteran's physician diagnosed 
multiple cerebrovascular accidents, with recent seizure 
activity, which induced acute respiratory failure and shock; 
severe underlying chronic obstructive pulmonary disease; 
newly diagnosed chronic renal failure; marked increase in CPK 
with rhabdomyolysis; history of schizophrenia; and ileus.  He 
commented that the veteran's clinical scenario was hard to 
interpret.  He believed that the veteran's problems stemmed 
from probable severe claudication, which induced a 
rhabdomyolysis, which induced chronic renal failure, with 
high creatinine and phosphorous.  This was complicated by a 
probable shower of embolic disease, which induced multiple 
bilateral cerebrovascular accidents.  The veteran's outlook 
was "nil."

The blood chemistry results submitted by the appellant were, 
apparently, taken at the Phoenix VA Medical Center and at 
Baptist Hospital, in June 1994 and December 1995, 
respectively.  The blood chemistry results from the VA show a 
sodium level of 147, with a normal range midpoint of 142; a 
potassium level of 5.4, with a normal range midpoint of 4.3; 
a chloride level of 103, with a normal range midpoint of 103; 
a CO2 level of 25, with a normal range midpoint of 30; a 
glucose level of 30, with a normal range midpoint of 93; a 
BUN level of 20, with a normal range midpoint of 13; a 
creatinine level of 1.1, with a normal range midpoint of 1.0; 
and a cholesterol level of 198, with a normal range midpoint 
of 130.  The blood chemistry results from Baptist Hospital 
show a sodium level of 136, a potassium level of 5.3, a 
chloride level of 100, a CO2 level of 4, a glucose level of 
270, a BUN level of 126, a creatinine level of 9.3, and a 
cholesterol level of 91.  The Baptist Hospital blood 
chemistry results also address 12 other factors, which were 
at variance with the normal range midpoints.

The section of the 1995 PDR submitted by the appellant 
indicates that blood counts and hepatic and renal functions 
should be checked periodically with the use of Trilafon, a 
brand of Perphenazine.  Specifically, renal function in 
patients on long-term therapy should be monitored.  If blood 
urea nitrogen (BUN) became abnormal, treatment with the drug 
was to be discontinued.  It was also noted that adynamic 
ileus occasionally occurred with phenothiazine therapy and, 
if severe, could result in complications and death.  This was 
a particular concern in psychiatric patients, who might fail 
to seek treatment of this condition.

The March 1999 VA opinion as to the relationship, if any, 
between the veteran's use of Perphenazine for his paranoid 
schizophrenia and his death indicates that the veteran's 
claims file and pertinent parts of his medical records were 
reviewed in connection with this opinion.  It was noted that 
the veteran's family alleged that the veteran's death 
resulted from VA's failure to properly monitor the use of 
Trilafon.  It was also noted that the family had submitted a 
photocopy of the 1995 PDR, which contains information on the 
Trilafon brand of Perphenazine.  The PDR suggested that renal 
function in patients on long-term therapy should be monitored 
using BUN.  It was the examiner's opinion that the 
information in the PDR was incorrect in regards to 
prescribing and monitoring practices.  The standard of care 
in patient treatment for a physician was a combination of 
multiple sources of information, including newsletters, 
exchanging information with colleagues, educational 
conferences, and various reference sources.  The PDR by 
itself was not a particularly good source of medical 
information.  In this situation, the veteran was seen on a 
regular basis in the Primary Care Clinic for treatment of 
hypertension.  In fact, his last visit had been on November 
29, 1995.  It was the examiner's opinion that some degree of 
monitoring of general medical health was indicated for a 
patient on chronic psychiatric medication, especially at the 
age of the veteran.  However, no additional monitoring would 
have been necessary above that already provided the veteran 
in the Primary Care Clinic for the monitoring of his 
hypertension.  The examiner referenced the veteran's post 
cerebrovascular accident on December 7, 1978, and the 
family's history (as recorded by the veteran's physician at 
the time of the veteran's last illness) that the veteran had 
undergone a slow, progressive downhill course, particularly 
in the last several months, with severe recurrent pain on 
ambulation, dizziness, loss of balance, and spells of listing 
to the left and right sides, which generally improved after 
24 hours.  The examiner referenced the veteran's death 
certificate, which determined the immediate cause of death to 
be seizure, secondary to cerebrovascular accident and 
arteriosclerotic peripheral vascular disease.  The examiner 
also referenced the medical records of the veteran's last 
illness and the evidence of multiple infarcts in the 
cerebellum and cortex.  The examiner believed, on the basis 
of the above information, that the veteran appeared to have 
had a long history of cerebrovascular disease.  From the 
family's history, the veteran appeared to have either had 
small strokes or, at least, transient ischemic episodes at 
home for months prior to his death on January [redacted], 1996.  
The examiner concluded that the veteran's death appeared to be 
due to cerebrovascular disease, with his chronic state of 
hypertension probably contributing to that.  The examiner 
also noted that renal failure was a common complication of 
hypertension.  The chances of Perphenazine playing any 
significant role in the veteran's death was extremely remote.  
The Perphenazine as prescribed and monitored by the 
psychiatrist appeared appropriate.

III.  Analysis

The Board recognizes the appellant's assertion that VA failed 
to properly monitor the medication prescribed to the veteran 
for treatment of his paranoid schizophrenia and that this 
failure caused the veteran's death.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, the appellant's claim must be 
denied, as it is not well grounded.

Initially, the Board notes that it has focused its 
consideration of the appellant's claim for entitlement to 
service connection for the cause of the veteran's death to 
whether the veteran's use of the drug Perphenazine/Trilafon 
for his service-connected paranoid schizophrenia caused his 
death.  The Board has done so, because the appellant has 
stated consistently his belief that the use of 
Perphenazine/Trilafon (unmonitored by the VA) caused the 
veteran's renal failure and adynamic ileus, which, in turn, 
caused a stroke and resulted in the veteran's death.  The 
appellant has not asserted that the veteran's death was 
caused directly by his paranoid schizophrenia or by some 
other disorder related to service connection.

As such, the Board finds that there is no competent clinical 
evidence of record showing that the veteran's paranoid 
schizophrenia, particularly the medication he received for 
treatment of this disorder (Perphenazine/Trilafon), was 
either the principal or a contributory cause of the veteran's 
death.  As discussed above, a well grounded claim of 
entitlement to service connection, including service 
connection for the cause of the veteran's death, requires 
evidence of a current disability as provided by a medical 
diagnosis, evidence of incurrence or aggravation of a disease 
or injury in service, as provided by either lay or medical 
evidence, and a nexus, or link, between the service related 
disease or injury and the current disability, as provided by 
competent medical evidence.  See Caluza v. Brown, supra.  
Here, the record shows that the veteran died on January [redacted], 
1996, and his brother contends that death was caused by 
treatment related to the veteran's service-connected paranoid 
schizophrenia.  However, as just stated, the record is devoid 
of any competent clinical evidence showing a nexus, or link, 
between the veteran's death and his service-connected 
paranoid schizophrenia, including treatment.  Such evidence 
is necessary for a well grounded claim of entitlement to 
service connection.  Id.

In this respect, the Board notes that the veteran's death 
certificate does not list or reference either the veteran's 
paranoid schizophrenia or treatment received for this 
disorder as the immediate or a contributory cause of death.  
The records of the veteran's last illness mention the 
veteran's paranoid schizophrenia historically but in no way 
implicate either the veteran's paranoid schizophrenia or his 
attendant treatment for this disorder in the veteran's death.  
Rather, the physician noted the veteran's history of smoking, 
his slow progressive downhill course (as reported by his 
family) over the past several months, and the CT scan 
evidence of multiple infarcts in the veteran's cerebellum and 
cortex and opined that the veteran's problems stemmed from a 
probable severe claudication, which induced a rhabdomyolysis, 
which induced chronic renal failure.  This process was then 
complicated by a probable shower of embolic disease that 
induced multiple bilateral cerebrovascular accidents.  
Moreover, the March 1999 VA opinion as to the relationship, 
if any, between the veteran's treatment for paranoid 
schizophrenia and his death found that the veteran's death 
appeared to be due to cerebrovascular disease, with his 
chronic state of hypertension probably contributing to this.  
Also, the VA examiner indicated that renal failure was a 
common complication of hypertension (for which service-
connection was not in effect).  The chances of 
Perphenazine/Trilafon having played any significant role in 
the veteran's death were extremely remote.  The veteran's 
psychiatrist had prescribed and monitored the veteran's 
medication appropriately.

As to the VA examiner's use of the word "significant" in 
qualifying the role that the use of Perphenazine/Trilafon 
could have played in the veteran's death, the Board 
acknowledges that such an opinion, as phrased, allows one to 
assume or presume that the veteran's use of 
Perphenazine/Trilafon could have played at least some role in 
the veteran's death.  However, the Board stresses that 
applicable VA regulation, as to a contributory cause of 
death, requires there to be evidence showing that the 
service-connected disability contributed substantially or 
materially to the cause of death or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  In effect, the service-connected 
disability, to be a contributory cause of death, must be 
shown to have combined with the principal cause of death, 
that it aided or lent assistance to the cause of death.  It 
is not sufficient to show that it casually shared in 
producing death; a causal relationship must be shown.  See 
38 C.F.R. § 3.312(c)(1) (emphasis added).

As to the evidence submitted by the appellant (the section of 
the 1995 PDR and blood chemistry results from the Phoenix VA 
Medical Center and Baptist Hospital), the Board acknowledges 
that the former demonstrates that in certain instances, 
including long-term use of Perphenazine/Trilafon, monitoring 
of the individual's blood counts and hepatic and renal 
functions should be done periodically and that adynamic ileus 
can occasionally occur and, in severe instances, cause death.  
The Board also acknowledges that the veteran's blood 
chemistry results appear to be abnormal, to some extent.  
However, as to both, the Board points out that neither speaks 
to any relationship between the veteran's use of 
Perphenazine/Trilafon and his death.  The 1995 PDR speaks to 
possibilities in general, and the blood chemistry results are 
uninterpretted.

Accordingly, then, in light of the above, absent competent 
medical evidence of a nexus, or link, between the veteran's 
cause of death and events in service (specifically treatment 
received for his service-connected paranoid schizophrenia), 
the appellant has not presented a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Caluza v. Brown, supra.  Also, as the 
appellant's claim is not well grounded, VA is under no duty 
to assist him in further development of this claim.  
38 U.S.C.A. § 5107(a).  Further, the appellant has not 
provided any indication of the existence of additional 
evidence which would make his claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this respect, the Board notes 
statements made by the appellant that the veteran's 
physician, who attended the veteran at the time of his death, 
would submit additional evidence to support the appellant's 
claim.  To date, other than the medical records of the 
veteran's last illness, no such evidence has been received by 
the RO.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the appellant has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).

The Board notes that the appellant was put on notice as to 
the evidence required to support his claim in the May 1997 
statement of the case, as he was informed that the evidence 
of record did not show a relationship between the veteran's 
death and his service-connected paranoid schizophrenia.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

